The opinion of the court was delivered, by
Agnew, J.
It is said this bill does not aver possession taken by App under the contract. But it means this, or it means nothing, and it is because it means this, the answer of App, the son and purchaser, is responsive in denying that App the father, was in possession under and not adverse to the contract. But be this as it may, we think this is a stale claim not to be executed by a chancellor whose aid is of grace and not of right. When Cadwalader sold to App he undertook to convey what he had no title to. There was an outstanding title by lease for 10,000 years in Scipio Wormly. App was a.nxious to have his contract completed and often called for his deed. He obtained no satisfaction, but was put off, until finally, more than fifteen years ago, he notified Cadwalader that he would not recognise his title, and should claim a return of rents paid, on the ground that he had no title. He then sold the premises to his son, who has put valuable improvements upon the property. Cadwalader rests till 1864, and then files this bill for specific performance, without a step taken to acquire title himself or to make one to App. Before the court below his only answer to this want of title and of ability to make one, wa.s an offer to take out letters of administration on the estate of Scipio Wormly. In the argument it is said letters have since been taken out; but even yet it is wholly uncertain who will become the purchaser of Scipio’s term or that he, whoever he may be, can and will make a title in aid of the vendor’s contract. In a case like this where the vendor has speculated upon what he did not own, and has made no effort to carry out his contract, he asks too much for a special decree suited to the mere possibility of his acquiring a future title to the outstanding term of Scipio Wormly, especially as it is asserted that Scipio died without known kindred and his estate was escheated to the Commonwealth. It is precisely a case where a chancellor, looking at the staleness of the contract, the supineness of the vendor, and the sale and improvements since made will leave him to his legal remedy, if perchance even this has not been lost by neglect. There is no equity in the plaintiff’s bill and the decree of the Court of Common Pleas dismissing the bill is affirmed, and the costs ordered to be paid by the appellants.